       CASE 0:20-cv-02155-JRT-LIB Doc. 77 Filed 06/17/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                       Civil No. 20-CV-2155 (JRT/LIB)
                       Civil No. 20-CV-2156 (JRT/LIB)
                       Civil No. 20-CV-748 (JRT/LIB)

           IN RE: HANSMEIER V. MCLAUGHLIN, ET AL., LITIGATION

PAUL HANSMEIER,

                 Plaintiff,                    FEDERAL DEFENDANTS’
      v.                                       MOTION FOR FILING
DAVID MACLAUGHLIN, BENJAMIN                    RESTRICTION
LANGNER, ANDERS FOLK; and
LOOKER’S GENTLEMEN’S CLUB, LLC,

                 Defendants.

AND

PAUL HANSMEIER,

                 Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
JOHN DOE,

                 Defendants.
AND

PAUL HANSMEIER,

                 Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
DI MA CORPORATION,

                 Defendants.
      CASE 0:20-cv-02155-JRT-LIB Doc. 77 Filed 06/17/21 Page 2 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                       Civil No. 21-CV-1167 (JRT/LIB)

PAUL HANSMEIER,

                Plaintiff,                      FEDERAL DEFENDANTS’
    v.                                          MOTION FOR FILING
DAVID MACLAUGHLIN, BENJAMIN                     RESTRICTION
LANGNER, ANDERS FOLK; and
PORTLAND CORPORATE CENTER, LLC,

                Defendants.




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                          Civil No. 21-CV-1426 (___/___)

PAUL HANSMEIER,

                  Plaintiff,                     FEDERAL DEFENDANTS’
     v.                                          MOTION FOR FILING
DAVID MACLAUGHLIN, BENJAMIN                      RESTRICTION
LANGNER, ANDERS FOLK; and
ASHTON PANKONIN,

                  Defendants.




                                     2
         CASE 0:20-cv-02155-JRT-LIB Doc. 77 Filed 06/17/21 Page 3 of 3




       Defendants David MacLaughlin, Benjamin Langner, and W. Anders Folk (“Federal

Defendants”), sued in their official capacities, by and through the undersigned counsel,

hereby move this Court for a filing restriction on Paul Hansmeier, the pro se plaintiff in the

above-captioned matters, for the reasons set forth in the accompanying memorandum of

law, Doc. 78.



Dated: June 17, 2021                              W. ANDERS FOLK
                                                  Acting United States Attorney

                                                  s/ Kristen E. Rau

                                                  BY: KRISTEN E. RAU
                                                  Assistant U.S. Attorney
                                                  Attorney ID No. 0397907
                                                  600 U.S. Courthouse, 300 S. Fourth St.
                                                  Minneapolis, MN 55415
                                                  Kristen.Rau@usdoj.gov, (612) 759-3180




                                              3
